DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
This action is in response to papers filed 7/5/2022.
Claims 21-23, 25-38 are pending.
Applicant's election with traverse of group 1, claims 21 and cFNDC3B in the reply filed on 11/30/2021is acknowledged.  The traversal is on the ground(s) that the response asserts the searching of group 1 will likely overlap with the other groups.  This is not found persuasive because the instant application is a national stage entry of the PCT.  Thus the application is examined on unity of invention which is lacking as detailed in the restriction requirement. 
Applicant in the restriction requirement was requested to elect one or a combination of circRNA.  Applicant elected a single circRNA.  Claim 22 requires 2 and thus is beyond the scope of the elected species. 
Claims 22-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.
Claim 21 has been amended and is being examined.
The priority objection has been withdrawn in view of the amendment. 
The objection to the specification has been withdrawn in view of the amendment to the specification.
The objection to the drawings has been withdrawn in view of the replacement drawings.  
The objection of the claims has been withdrawn in view of the amendment.
The improper Markush group rejection has been withdrawn in view of the amendment of the claim to no longer recite a Markush group.
The 112(a) rejection with respect to incorporation by reference has been withdrawn in view of the amendment to the claims.
Priority
The instant application was filed 12/02/2019 is a national stage entry of PCT/EP2018/064487 and has an international filing date: 06/01/2018 and claims foreign priority to EP17174174.7 , filed 06/02/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
method for detecting circular RNA comprising determining the expression of one or more circular RNAs (circRNAs) selected from cFNDC3B  in a blood sample.
, does not reasonably provide enablement for diagnosing any heart failure by use of any sample from any species based on cFNDC3B expression.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
	 The independent claim is drawn to a method for diagnosing heart failure and/or predicting the clinical evolution of heart failure in a human patient in vitro or ex vivo comprising: a) determining the risk of developing cardiac decompensation by quantifying the expression level of the  circular RNA (circRNA)  of Fibronectin type III domain containing 3B (cFNDC3B) in a blood sample of said human patient, wherein quantifying the circRNA is by RT-PCR using divergent primers, (b) comparing the expression level to the expression level of said circRNA in a control sample, wherein an increased expression of said circRNA is indicative for a bad clinical outcome of heart failure, (c) determining based on (b) that said human patient has an increased risk of developing cardiac decompensation, and (d) diagnosing heart failure and/or predicting the clinical evolution based thereon..
	The claims encompass determining expression of the recited markers in any sample from any blood sample of any human.
	Further the claim encompasses anything that can be considered “cFNDC3B ” by any standard.
Further the claims encompass comparison to any control sample  from any tissue from any species.
	Further the claim encompasses diagnosis  or prediction of clinical evolution “based thereon.”
The amount of direction or guidance and the Presence and absence of working examples.
The specification teaches, “The term "clinical evolution", "clinical course", or "disease outcome" as used herein refers to how a certain disease or condition behaves over time. An unfavourable clinical evolution or poor clinical outcome of the condition as taught herein may generally 15encompass no recovery, worsening or aggravating of the general health and/or the condition and more particularly resulting in death of the diseased subject. In the context of the present invention, an unfavourable clinical evolution of heart failure may lead to decompensation, such that a prediction or prognosis of the clinical evolution of the disease encompasses predicting the risk or the likelihood of suffering from 20decompensation. A favourable clinical evolution or good clinical outcome of the condition as taught herein may generally encompass not further worsening or aggravating the general health of the patient, preferably within a given time period.”(page 13).
The specification teaches, “The term "subject" or "patient" as used herein typically denotes humans, but may also encompass reference to non-human animals.” (page 13)
The specification on page 15 asserts the inventors have identified “novel circRNAs.”  The specification on page 16 recites the claimed circ-RNA relative to chromosome position, but does not teach the database or build the chromosomes reference.  Furth the specification has_circ_XXXXXX reference the http://circbase.org database indicating it is continually updated(page 16) .  Thus the specification does not teach the sequence of the recited circRNA.  
The specification on the bottom of page 16 indicates that host genes may have more than one circRNA.  The specification identifies some of these by chromosome location but does not teach the build or database from which the chromosomal position is referencing.  
The specification teaches cFNDC3B can be detected in human blood.(page 18).
The specification in example 1 teaches cardiac biopsies of 21 explanted failing hears and 5 non-failing hearts.  
The specification teaches blood samples from 50 patients after resuscitation from out of hospital cardiac arrest.  
The specification teaches table 1 presents 17 circRNA that are expressed in blood or heart and are associated with heart failure.  (bottom page 37).  The only circRNA from the claims recited in table 1 is cFNDC3B.  The specification further teaches cFNDC3B can be detected in blood (figure 17c), but based on the teachings of the specification this is limited to subjects with cardiac arrest, which is different than heart failure.   The specification in 17 a and 17 b that reads of cFNDC3B in DCM and ICM overlap with control subject (apparently heart biopsy).  
In example 2 the specification teaches Cardiac biopsies were obtained from 43 explanted failing hearts and 23 non-failing control hearts.
The specification teaches, “The expression of circular FNDC3B was slightly higher than its host linear gene in all human cardiac biopsies (Figure 28A-B). The ratio of circular over linear FNDC3B was not increased in HF (i.e., in DCM or ICM samples) (Figure 28C). The increase of circFNDC3B in DCM compared to controls was validated by qPCR in the large cohort study (Figure 28D).” (page 41).  Thus the specification teaches the expression of circular FNDC3B was slightly higher than its host linear gene in all human cardiac biopsies (Figure 28A-B). The ratio of circular over linear FNDC3B was not increased in HF (i.e., in DCM or ICM samples) (Figure 28C). The increase of circFNDC3B in DCM compared to controls was validated by qPCR in the large cohort study (Figure 28D). was not increased in all heart failure.  
The specification concludes by asserting, “Conclusion 6 circRNAs, namely cBPTF, cEXOC6B, cFNDC3B, cLAMA2-2, cPLCE1 and cPRDM5, were identified with reproducible associations with HF, and are therefore key biomarkers for the diagnosis of HF and/or predicting the clinical evolution of HF in a patient.” (page 42).  The specification has demonstrated the elected circRNA is not correlated with all heart failure.  Further the specification has failed to provide any evidence that cFNDC3B in any sample other than heart biopsies is associated with DCM.  
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
	The unpredictability of correlating gene expression level to any phenotypic quality is taught in the prior art of Wu (Journal of Pathology, 2001, volume 195, pages 53-65).  Wu teaches that gene expression data must be interpreted in the context of other biological knowledge, involving various types of 'post genomics' informatics, including gene networks, gene pathways, and gene ontologies (p.53, left col.).  The reference indicates that many factors may be influential to the outcome of data analysis, and teaches that expression data can be interpreted in many ways.  The conclusions that can be drawn from a given set of data depend heavily on the particular choice of data analysis.  Much of the data analysis depends on such low-level considerations as normalization and such basic assumptions as normality (p.63 - Discussion).  The prior art of Newton et al (Journal of Computational Biology, 2001, volume 8, pages 37-52) further teaches the difficulty in applying gene expression results.  Newton et al teaches that a basic statistical problem is determining when the measured differential expression is likely to reflect a real biological shift in gene expression, and replication of data is critical to validation (p.38, third full paragraph).
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Liu (Int Heart J 2021; 62: 1387-1398) teaches, “Circ-FNDC3B was highly expressed in AAA tissues and Ang-II-treated VSMCs.”  Liu teaches, “CircRNA fibronectin type III domain containing 3B (circ-FNDC3B, circBase ID: hsa_circ_ 0006156), generated by the back-splicing of exons 5 and 6 of FNDC3B mRNA, was established as a potent onco- genic driver of papillary thyroid cancer and gastric cancer. 11,12) Overexpression of circ-FNDC3B was also found in aortic tissues of patients with AAA.”
Garikipat (NATURE COMMUNICATIONS | (2019) 10:4317) teaches,” Here we report identification of circRNA transcripts that are differentially expressed in post myocardial infarction (MI) mouse hearts including circFndc3b which is significantly down-regulated in the post-MI hearts. Notably, the human circFndc3b ortholog is also significantly down-regulated in cardiac tissues of ischemic cardiomyopathy patients.”
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between expression of any of the recited marker circular RNA in any blood sample from any human is increased relative to any control sample from any tissue from any species.  Further the artisan would have to establish a predicative relationship  of the increased expression and risk of developing cardiac decomposition and clinical evolution or diagnosis of heart failure.   Experimentation would be replete with unpredictable trial and error analysis because the  teachings of the specification are limited to a cFNDC3B in cardiac biopsies are associated with DCM.   The specification does not teach a correlation of cFNDC3B  in any other sample with heart failure or any correlation with clinical evolution.  The art demonstrates cFNDC3B is also correlated with aortic aneurysms and  or is down regulated in ischemic cardiomyopathy which appears to conflict with the applicants findings.  Further the artisan would have to determine which control samples allow for a predictable outcome, one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the any expression of the circular RNA recited with the recited diseases.  .  One of skill in the art would thus have to determine any of the recited circular RNA with any or all heart failure in any sample from any patient of species.
	Further it would be unpredictable to extrapolate the findings of the instant specification to control sample from any tissue of any other species as the art demonstrates different genes have different functions due to different evolutionary pressures.
	Further it would be unpredictable to extrapolate the findings of with respect to cardiac biopsies as the art demonstrates that different genes are differentially expressed in different tissues.  Thus it would be unpredictable to extrapolate the findings of one tissue to another without evidence of such a correlation.  
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to determine if expression of cFNDC3B in any sample from any human can diagnose or predict clinical evolution of heart failure or cardia decompensation.
Further the specification fails to disclose how to diagnose heart failure or predict evolution “based thereon.”
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Response to Arguments
The response traverses the rejection in view of the amendment to limit the claim to used of human blood samples.  This argument has been thoroughly reviewed but is not considered persuasive as the claims still encompass any control from any tissue.  Further review of the specification appears to disclose cFNDC3B in cardiac biopsies are associated with DCM (dilated cardiomyopathy.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites, “said human patient has an increased risk of developing cardiac decompensation.”  Increased risk is a relative term. Review of the specification did not reveal a standard by with to differentiate increased risk for unchanged risk or descreased risk.  Thus the metes and bounds are unclear.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of diagnosing heart failure and/or predicting the clinical evolution based thereon. The claim has been amended to recite, “(b) comparing the expression level to the expression level of said circRNA in a control sample, wherein an increased expression of said circRNA is indicative for a bad clinical outcome of heart failure, (c) determining based on (b) that said human patient has an increased risk of developing cardiac decompensation.”  The comparing step is a mental step or abstract idea.  The determining step is a mental step, abstract idea and natural correlation. This judicial exception is not integrated into a practical application because no steps depend from or otherwise integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception the claim requires no specific reagents or conditions for determining expression of the RNAs.
Claim analysis
The instant claim 21 is directed towards method for diagnosing heart failure and/or predicting the clinical evolution of heart failure in a human patient in vitro or ex vivo comprising: a) determining the risk of developing cardiac decompensation by quantifying the expression level of the  circular RNA (circRNA)  of Fibronectin type III domain containing 3B (cFNDC3B) in a blood sample of said human patient, wherein quantifying the circRNA is by RT-PCR using divergent primers, (b) comparing the expression level to the expression level of said circRNA in a control sample, wherein an increased expression of said circRNA is indicative for a bad clinical outcome of heart failure, (c) determining based on (b) that said human patient has an increased risk of developing cardiac decompensation, and (d) diagnosing heart failure and/or predicting the clinical evolution based thereon.  The correlation diagnosing or predicting step is a mental step (or abstract idea) and a natural correlation or phenomena. 
The claim has been amended to recite “(b) comparing the expression level to the expression level of said circRNA in a control sample, wherein an increased expression of said circRNA is indicative for a bad clinical outcome of heart failure, (c) determining based on (b) that said human patient has an increased risk of developing cardiac decompensation.”  The comparing step is a mental step or abstract idea.  The determining step is a mental step, abstract idea and natural correlation.
The determining risk of decompensation of expression does not require analysis of a sample and thus broadly encompasses reading a report on expression of marker in which expression is determined by use of divergent primers.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 21, the claim recites, “a) determining the risk of developing cardiac decompensation by quantifying the expression level of the  circular RNA (circRNA)  of Fibronectin type III domain containing 3B (cFNDC3B) in a blood sample of said human patient, wherein quantifying the circRNA is by RT-PCR using divergent primers”  This is an abstract idea or mental step. The claim does not require analysis of a sample, but encompasse determining risk where expression is determined by use of divergent primers. Further the specification on page 12, 2nd paragraph teaches determining is an alternative to establishing or making a prediction.   Thus the broadest reasonable interpretation is reading a report.  
Further claim 21 recites, “diagnosing heart failure and/or predicting the clinical evolution based thereon.”  This is a natural correlation of the expression of the recited markers and diagnosis and or clinical evolution.  
Finally, the claim has been amended to recite “(b) comparing the expression level to the expression level of said circRNA in a control sample, wherein an increased expression of said circRNA is indicative for a bad clinical outcome of heart failure, (c) determining based on (b) that said human patient has an increased risk of developing cardiac decompensation.”  The comparing step is a mental step or abstract idea.  The determining step is a mental step, abstract idea and natural correlation.

Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No, as the claim provides no steps that provide limitations that are significantly more as detailed above.  
Thus the claim does not provide additional steps which are significantly more.
The art of Hsiao (Cancer Research (2017, March 1) volume 77, pages 2339-2350), Rybak-Wolf(Molecular Cell 58, 870–885, June 4, 2015) and Salzman (Trends in Genetics (2016) volume 32, pages 309-316), Devaux(European Journal of Heart Failure(2017) volume 19, pages 701-709), Dimmeler (EP3054017A),  demonstrate detection of circular RNA are routine and conventional.
Rybak-Wolf(Molecular Cell 58, 870–885, June 4, 2015) teaches, “we assayed the head-to-tail splicing by RT-PCR with divergent primers and by Sanger sequencing (Figures S1D and S1E).” Devaux(European Journal of Heart Failure(2017) volume 19, pages 701-709)teaches, “efore being considered as a potential biomarker, a novel circRNA must be subjected to extensive validation of its circularity, using digestion with RNase R, assessment by polymerase chain reaction (PCR) using divergent primers, and Sanger sequencing of the junction region. Quantitative PCR remains the most widely used technique to assess the expression level of circRNAs.” Wang (European Heart Journal (2016) 37, 2602–2611) teaches “Divergent primers amplify circRNAs in cDNA but not genomic DNA (gDNA). GAPDH, linear control” (figure 4) and page 2607, 2nd column, top).  Beermann (Physiol Rev96: 1297–1325, 2016.) teaches, “To verify the predicted circRNAs, the expression can beaccessed by using divergent primers in qPCRs” (page 1313, 2nd column, lbottom). Memczak (21 MARCH 2013 | VOL 495 | NATURE | 333) teaches, “We experimentally tested our circRNA predictions in HEK293 cells. Head-to-tail splicing was assayed by quantitative polymerase chainreaction (qPCR) after reverse transcription, with divergent primers and Sanger sequencing (Fig. 2a, b0”
Response to Arguments
	The response traverses the rejection asserting the art does not demonstrate use of divergent primers is routine and conventional.  This argument has been thoroughly reviewed but is not considered persuasive as the claim does not provide an active step, but a wherein clause.  Thus the broadest reasonable interpretation is determining is a mental step.  Further divergent primers are routine and conventional as Rybak-Wolf(Molecular Cell 58, 870–885, June 4, 2015) teaches, “we assayed the head-to-tail splicing by RT-PCR with divergent primers and by Sanger sequencing (Figures S1D and S1E).” Devaux(European Journal of Heart Failure(2017) volume 19, pages 701-709)teaches, “efore being considered as a potential biomarker, a novel circRNA must be subjected to extensive validation of its circularity, using digestion with RNase R, assessment by polymerase chain reaction (PCR) using divergent primers, and Sanger sequencing of the junction region. Quantitative PCR remains the most widely used technique to assess the expression level of circRNAs.” Wang (European Heart Journal (2016) 37, 2602–2611) teaches “Divergent primers amplify circRNAs in cDNA but not genomic DNA (gDNA). GAPDH, linear control” (figure 4) and page 2607, 2nd column, top).  Beermann (Physiol Rev96: 1297–1325, 2016.) teaches, “To verify the predicted circRNAs, the expression can beaccessed by using divergent primers in qPCRs” (page 1313, 2nd column, lbottom). Memczak (21 MARCH 2013 | VOL 495 | NATURE | 333) teaches, “We experimentally tested our circRNA predictions in HEK293 cells. Head-to-tail splicing was assayed by quantitative polymerase chainreaction (qPCR) after reverse transcription, with divergent primers and Sanger sequencing (Fig. 2a, b)”
Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634